Citation Nr: 0909226	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for exposure to 
asbestos.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for coronary artery disease with coronary artery 
bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease.

10.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for an upper respiratory infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2008 the veteran submitted a Motion 
for Advancement on the Docket pursuant to 38 C.F.R. 
§ 20.900(c).  This motion was denied in November 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional evidence was added to the claims folder subsequent 
to the issuance of a supplemental statement of the case 
(SSOC) in October 2007.  The RO has not had a chance to 
review several private treatment records dated from July 2005 
to June 2008 and the veteran has not waived consideration of 
RO review.  Thus, this case must be remanded to the RO so 
that the RO may consider the claim in light of the evidence 
received subsequent to the October 2007 supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2008).

Included in the recently submitted evidence is what appears 
to be an application for benefits from the Social Security 
Administration (SSA); neither a decision nor medical records 
underlying this application are on file.  On remand, the RO 
should obtain all relevant SSA records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1993). 

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the veteran's July 2005 application for 
disability benefits.  Once obtained, 
all documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	Review the record and ensure that the 
above action has been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the AMC/RO 
should furnish the claimant and his 
representative with an SSOC and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




